DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 23 August 2022 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response, Claims 11, 26 & 27 are pending for review.
Claim Objections
Applicant is advised that should Claim 11 be found allowable, Claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 11 & 26 are identical with the exception of Lines 42-43 of Claim 11 (as numbered in the response), which recites “feeding fuel into the combustion chamber exclusively via the porous evaporator medium”, & Lines 38-39 of Claim 26 (as numbered in the response), which recites “providing fuel into the combustion chamber exclusively via the porous evaporator medium”. While these limitations indicate the two claims are not identical, the limitations of “feeding fuel” & “providing fuel” are considered to be synonymous to one of ordinary skill in the art prior to the effective filing date of the claimed invention, & indicate duplicate subject matter.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Finke et al., US #6,685,463
[Finke ('463)

-
Schmidt, EP #1860379
[Schmidt ('379)]

-
Steiner et al., CN #1137778
[Steiner ('778)]


~ Under 35 USC § 102 & Under 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 26 & 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Schmidt ('379) in view of Steiner ('778) & Finke ('463).
In Re Claims 11, 26 & 27, Schmidt ('379) discloses (See machine translation, previously presented): A process for operating a vehicle heater, the process comprising the steps of:
providing a fuel-operated vehicle heater (At least Title) comprising:
a combustion chamber assembly unit (Housing of Combustion / Vaporizer Chamber #20 comprising Peripheral Wall #14, Flame Tube #32) comprising:
a combustion chamber housing (Housing of Combustion Chamber #2) comprising a combustion chamber bottom (Base Wall #16) and a combustion chamber circumferential wall elongated in a direction of a housing longitudinal axis and arranged enclosing the housing longitudinal axis (Peripheral Wall #14 extending along Longitudinal Axis “L”), wherein the combustion chamber bottom and the combustion chamber circumferential wall define a combustion chamber (Combustion / Vaporizer Chamber #20),
a porous evaporator medium on an inner side of the combustion chamber circumferential wall or/and on an inner side of the combustion chamber bottom, which inner side faces the combustion chamber (Evaporator Medium #26 on the inner surface of Peripheral Wall #14),
a fuel feed line for feeding liquid fuel into the porous evaporator medium (P. 2, Ln. 7-11; P. 4, Ln.1-3: Liquid fuel is supplied to Evaporator Medium #26 via a fuel supply line, not shown),
a first combustion zone of the combustion chamber (Region / portion of Combustion Chamber #20 extending from Bottom Wall #16 to the downstream end of Projection #18) with a first combustion air feed device associated with the combustion chamber bottom for feeding primary combustion air into the combustion chamber (Projection #18 feeding primary air into Combustion / Vaporizer Chamber #20 via Primary Air inlet Openings #22), the porous evaporator medium being arranged on the inner side of the combustion chamber circumferential wall in the first combustion zone (Fig. 1-3: Medium #26 mounted to the inner surface of Peripheral Wall #14), and
a second combustion zone, following the first combustion zone in the direction of the housing longitudinal axis (Portion of Vaporizer Chamber #20 extending from the downstream end of Projection #18 to Flame Diaphragm / Arrestor #28), with a second combustion air feed device associated with the combustion chamber circumferential wall for feeding secondary combustion air into the combustion chamber at an axially spaced location from the first combustion zone (Secondary Air Inlet Openings #36);
a fuel pump for feeding fuel into the fuel feed line (Admitted Prior Art); and
a combustion air blower for feeding combustion air as primary combustion air and as secondary combustion air into the combustion chamber (Combustion Air Fan #24);
wherein:
the first combustion air feed device comprises a combustion air introduction attachment projecting in a direction of the combustion chamber at the combustion chamber bottom (Projection #18 extends longitudinally from Bottom Wall #16 into Combustion Chamber #20);
wherein a plurality of first combustion air introduction openings are provided in a circumferential wall of the combustion air introduction attachment (Fig. 1-3: Primary Air Openings #22 are arranged on the outer peripheral wall of Projection #18) and in a bottom of the combustion air introduction attachment, which bottom is offset in the direction of the housing longitudinal axis in relation to the combustion chamber bottom ((Fig. 1: Bottom Wall #16 & its associated Combustion Air Openings #22 are offset from Longitudinal Axis “L” towards the direction of Peripheral Wall #14, & the downstream end of Projection #18 is longitudinally spaced from Bottom Wall #16);
the second combustion air feed device comprises a plurality of second combustion air introduction openings in an area of the combustion chamber circumferential wall, which area is located at an axially spaced location in relation to the bottom of the combustion air introduction attachment ((Secondary Combustion Air Openings #36 located in the second combustion zone defined by the downstream end of Projection #18 & Flame Cover #28 & longitudinally / axially downstream of the first combustion zone);
the porous evaporator medium extending on the inner side of the combustion chamber circumferential wall, starting from the combustion chamber bottom, axially beyond the combustion air introduction attachment;
the second combustion air introduction openings being arranged at an axially spaced location from the porous evaporator medium (At least Fig. 1: Secondary Air Openings #36 are located downstream of Medium ##26)
feeding the primary combustion air into the first combustion zone of the combustion chamber exclusively via the first combustion air introduction openings and feeding the secondary combustion air into the second combustion zone of the combustion chamber exclusively via the second combustion air introduction openings (At least Fig. 1: Primary air is fed exclusively via the openings in Projection #18 & secondary air exclusively via Secondary Air Openings #36);
[Cl. 11: feeding] / [Cl. 26, 27: providing] fuel into the combustion chamber exclusively via the porous evaporator medium [Cl. 27: such that the fuel is evaporated from the porous evaporator medium in an area of the first combustion zone] (At least P. 2, Ln. 7-11: “liquid fuel … is fed into the porous evaporator medium via a supply line arrangement, distributed in this porous evaporator medium … and then on the side of the porous evaporator medium exposed to the evaporation chamber evaporated”; P. 3, Ln. 52-4, Ln. 3: “liquid fuel ... is introduced into the porous evaporator medium 26 … and then discharged at the evaporation chamber 20” indicating all fuel is introduced through the porous evaporation medium);
With the possible exception of the porous medium extending beyond the primary air inlet projection. Nevertheless, since the total length of the evaporative medium for a given evaporative burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape, including diameter, of the burner, the allowed installation space, the required fuel & air feed rates, etc., to configure an apparatus such as recited in Schmidt ('379) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
With respect to “feeding combustion air and fuel to the combustion chamber assembly unit at such flow rates that the primary combustion air and the fuel are fed into the first combustion zone at a quantity ratio for a combustion with a lambda value in the range of 1-1.15, wherein combustion air and fuel are fed to the combustion chamber assembly unit at such flow rates that the primary combustion air and the secondary combustion air and the fuel are fed into the combustion chamber at a quantity ratio for a combustion with a lambda value in the range of 1.6 to 1.8”, Schmidt ('379) is silent on the specific lambda value for the primary air & fuel.
Nevertheless, Finke ('463) discloses from the same Combustion-Type Heating Apparatus field of endeavor as applicant's invention, the optimization of the stoichiometric value of the fuel/air ratio in a burner (Col. 4, Ln. 16-30).
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the ratio of primary / secondary air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 10, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. The entirety of Applicant’s arguments is directed to the structure of Finke ('463). In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As Finke ('463) is relied on solely to disclose the optimization of λ values in fuel fired burners as the actual structure recited in the claims is disclosed by Schmidt ('379), Steiner ('778) & Admitted Prior Art. Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762